Citation Nr: 0103601	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-10 983 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for residuals of a low back injury with degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied entitlement to an 
evaluation in excess of 40 percent for residuals of a low 
back injury with degenerative disc disease.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of a low back injury with 
degenerative disc disease are manifest by severe limitation 
of motion with some complaints of pain.  

3. Pronounced impairment has not been demonstrated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for residuals for a low back injury with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 and 5293 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that his service-connected low back 
disability warrants an evaluation in excess of 40 percent.  
The veteran asserts that his low back disability results in 
pain and spasms of the lower extremities.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the veteran has been provided VA 
examinations, and VA treatment records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.

Historically, the veteran was granted service connection for 
a low back disability by a May 1997 Board decision.  A June 
1997 rating decision implemented the Board decision, 
identifying the disability as residuals, low back injury with 
degenerative disc disease, lumbosacral spine and history of 
lumbosacral strain.  The assigned evaluation was 40 percent, 
effective May 1990.  The Diagnostic Code was 5292 (limitation 
of motion of lumbar spine) - 5293 (intervertebral disc 
syndrome).  The 40 percent evaluation has remained in effect.

In this case, the medical evidence relevant to the veteran's 
claim for an increased evaluation concerns the period 
beginning November 24, 1996.  38 U.S.C.A. 
§ 3.400(o)(2)(2000).  Records of VA outpatient treatment 
during this period have been obtained.  In January 1997, the 
veteran was provided a neurological consultation after having 
experienced an episode of left-sided weakness involving the 
arm and leg that lasted about 30 minutes.  The assessment was 
minor stroke, peripheral neuropathy.  

In July 1997, the veteran was assessed with status post 
pontine cardiovascular accident, on ASA, follow-up in 
neurologic clinic; benign prostatic hypertrophy; and 
degenerative joint disease - stable.  No pertinent symptoms 
or complaints were noted.  In October 1997 the veteran was 
treated for a pontine infarct episode.  The impression was 
right pontine infarction and back pain secondary to local 
degenerative joint disease.  No pertinent symptoms or 
complaints were noted.

According to the report of an August 1998 VA examination, the 
veteran complained of daily middle lumbar pain when upright.  
Treatment consisted of non-steroidal anti-inflammatories and 
physical therapy.  On physical examination, the veteran's 
paravertebral muscles were tense and painless.  The veteran's 
flexion was to 80 degrees, with pain at 70 degrees.  
Extension was to zero degrees with pain on attempt.  Lateral 
flexion was to 30 degrees bilaterally, without pain.  In 
addressing the extent and in which degrees the veteran's 
range of motion or spinal function was additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups, the examiner noted that 
the question was not applicable.  The examiner noted that 
questions as to the musculature of the back, postural 
abnormalities and neurological abnormalities were not 
applicable.  The examiner stated that there were no periods 
of flare-ups.  The examiner provided the opinion that the 
veteran's functioning was "ok for bare minimum of activities 
(underlining in original)."  Exertion involving extra 
efforts, such as washing the car, resulted in increased pain.  
Radiographic examination resulted in an impression of minimal 
degenerative change of the lower thoracic and lumbar spine.   
No evidence of fracture could be identified.  The final 
diagnosis was lumbar spondylosis.  

In a statement dated by the veteran in December 1998, he 
asserted that he had begun to experience constant pain in his 
lower back down to his legs.  He said that since his strokes, 
he had suffered a loss of equilibrium, his left leg 
constantly dragged, and he constantly staggered.  He also 
reported that he experienced leg cramps while sitting that 
sometimes threw him out of bed; that trying to walk, with 
even a small bag of groceries, resulted in severe pain in his 
legs; that he could not lift any weight at all without 
experiencing  excruciating pain; and that even washing his 
car would result in such pain and dizziness that he had to 
lie down for several hours. 

In February 1999, the veteran submitted a photocopy of a 
February 1999 application for a state of Illinois Person with 
Disabilities Parking Placard.  The application included an 
indication by a medical doctor that the veteran was unable to 
walk without the assistance of another person, prosthetic 
device, wheelchair or other assistive device; and identified 
the veteran's condition as history of transient ischemic 
attacks with unsteady gait requiring cane.  

In a statement dated in March 1999, the veteran asserted that 
the report of the August 1998 VA examination was incorrect, 
and that a cane had been ordered for him.  The veteran also 
provided that he had lost all coordination since his three 
strokes, and was constantly falling and staggering, even with 
pain medication.  

During a May 1999 personal hearing at the RO, the veteran 
testified that he had constant hurting pain that sometimes 
shot from his hips down his legs.  When queried, he noted 
that he would have pain if he bent over to pick up a pen.  
The veteran was noted to be using a cane, which he said was 
because he had lost coordination.  The veteran said that he 
had tried physical therapy but it was unsuccessful, and that 
otherwise he went in for check-up every six months or so.  
The veteran noted that he was unable to take Ibuprofen so he 
now took aspirin.  He reported that his legs sometimes had 
strong muscle spasms, and these sometimes knocked him out of 
bed.  He also described a tingling sensation.  The veteran 
noted that VA doctors had told him that back surgery was an 
option, but that he did not want it for fear it would make 
his condition worse.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic 5010 (2000).  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.  
When the limitation of motion for the specific joint involved 
is noncompensable, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of 2 or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Under the rating schedule, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5289 (2000).  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  

A 60 percent evaluation is also warranted when there is 
complete bony fixation (ankylosis) of the spine in a 
favorable angle, and a 100 percent evaluation is warranted 
when there is complete bony fixation (ankylosis) of the spine 
in an unfavorable angle with marked deformity and involvement 
of other major joints or without other joint involvement.  
Diagnostic Code 5286 (2000).  A 60 percent evaluation is also 
warranted by residuals of a fracture of a vertebrae, without 
cord involvement; abnormal mobility requiring a neck brace 
(jury mast), and a 100 percent evaluation is warranted by 
residuals of a fracture of a vertebrae, with cord 
involvement, bedridden or requiring long leg braces.  
Diagnostic Code 5285 (2000).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the residuals of the 
veteran's low back injury, with degenerative joint disease.  

First, the Board finds that the preponderance of the evidence 
is against a 60 percent evaluation for intervertebral disc 
syndrome under Diagnostic Code 5293.  The Board recognizes 
that peripheral neuropathy was diagnosed in January 1997, and 
that the veteran has complained of lower extremity pain and 
spasms.  However, there is no evidence that the left-sided 
weakness noted in January 1997 was related to the veteran's 
service-connected low back disability.  In fact, the medical 
evidence, including the veteran's VA treatment records, 
August 1998 VA examination report and the medical statement 
on the veteran's February 1999 application for a Person with 
Disabilities Parking Placard, indicate that the veteran's 
left-sided weakness and lower extremity pain and spasms are 
the result of strokes.  Further, the veteran's VA treatment 
records are negative for any symptoms related to his 
degenerative joint disease such as sciatic neuropathy, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Diagnostic Code 5293.  Although 
the August 1998 VA examination provided a diagnosis of lumbar 
spondylosis, the report was negative for muscle spasm and 
neurological abnormalities.  Id.

Regarding limitation of motion, the Board notes that an 
evaluation in excess of 40 percent is not provided by 
Diagnostic Code 5292 for limitation of motion.  The Board 
finds that there is no evidence that higher than a 40 percent 
evaluation or additional compensation for the veteran's low 
back disability is warranted under Diagnostic Code 5285 as 
there is no evidence of a fracture of vertebrae with cord 
involvement.  Similarly, the Board finds that there is no 
evidence that higher than a 40 percent evaluation or 
additional compensation for the veteran's low back disability 
is warranted under Diagnostic Codes 5286 and 5289 as there is 
no evidence of any ankylosis of the spine.

Finally, the Board finds that there is no evidence that 
higher than a 40 percent evaluation or additional 
compensation for the veteran's low back disability is 
warranted under sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The report 
of the August 1998 VA examination reflects that there were no 
periods of flare-ups.  The Board recognizes that this 
examination report did reflect the presence of severe 
limitation of motion.  The 40 percent rating currently in 
effect recognizes severe motion restriction of the lumbar 
spine.  Diagnostic Code 5292.  The Board also finds that an 
evaluation in excess of 40 percent for limitation of motion 
comparable to ankylosis is not warranted, as there are no 
medical records showing that the veteran's service-connected 
limitation of lumbar motion is so severe as to be 
functionally equivalent to ankylosis.  Diagnostic Codes 5286 
and 5289.  Therefore, the Board finds that the veteran's 
complaints of pain are adequately contemplated by the current 
40 percent evaluation under Diagnostic Codes 5292 and 5293.


ORDER

An evaluation in excess of 40 percent for residuals of a low 
back injury with degenerative disc disease is denied.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

